Citation Nr: 1735711	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-28 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for left and right leg pain.

3.  Entitlement to service connection for traumatic brain injury (TBI).  

4.  Entitlement to service connection for right lower extremity numbness.

5.  Entitlement to service connection for left lower extremity numbness.

6.  Entitlement to service connection for scar.

7.  Entitlement to an initial rating in excess of 10 percent for degenerative joint and disc disease of lumbosacral spine with intermittent spasms.

8.  Entitlement to an initial rating in excess of 10 percent for tinea pedis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from March 2006 to November 2006.  He also served in the U.S. Navy Reserves from November 1987 to April 2008 and had several periods of active duty for training (ACDUTRA) including from June 6, 1988 to June 19, 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is necessary in this case for the following reasons. 

Service connection

Headaches, scar, lower extremity numbness, right and left leg pain

The Veteran has consistently alleged that he has headaches, scar, left and right leg pain, and lower extremity numbness related to service.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

With regard to the Veteran's claimed headaches and scar, the Veteran has asserted that he has headaches and a scar as a result of an in-service head trauma requiring stiches.  See July 2009 VA Form 21-526A.  Service treatment records reflect a head injury requiring stitches.  According to the October 2016 VA TBI report, it was noted that the Veteran experience subjective symptoms such as mild or occasional headaches.  The October 2016 VA examination report also reflects a finding of scar measuring 2 cm. by 0.2 cm described as a well healed fine scar at area of injury, faint.  Given the Veteran's head injury in service and his current complaints of headaches and scar, a VA examination is warranted.  McLendon, 20 Vet. App. at 86. 

Regarding the Veteran's left and right leg pain, service treatment records dated in June 1988 reflect a diagnosis of left gastrocnemius strain during active duty for training.  A subsequent October 1989 Report of Medical History indicates that the Veteran complained of a history of arthritis.  The examiner noted pain in deep squats and that a "civilian orthopedist will be definitive here."  VA treatment records dated in July 2009 reflect a finding of chronic left knee pain.  Given the Veteran's complaint of leg pain in service and his current left chronic left knee pain noted, a VA examination is warranted.  McLendon, 20 Vet. App. at 86.  

With regard to the Veteran's lower extremity numbness, according to the September 2010 VA spine examination, the Veteran reported numbness and paresthesias.  Private treatment records dated in March 2010 also reflect numbness in both lower extremities.  The private examiner noted that the Veteran fell off a truck in 2006 and he was not sure if this is contributing to his current complaints.  The impression noted at that tome included lower extremity paresthesias and history of left sided numbness from head to toe-etiology unclear.  It was noted that he would have further evaluation for his lower extremity paresthesias and left sided numbness.  In addition, an April 2010 private treatment record indicates a finding of decreased sensation on the left foot and an impression of possible L5-S1 radiculopathy, given the Veteran's peripheral neuropathic complaints.  Thus it is unclear whether the Veteran has radiculopathy related to his service or service-connected back disability.  In light of the Veteran's contentions, in-service fall, and the noted current lower extremity complaints, a VA examination is warranted.  McLendon, 20 Vet. App. at 86.  In addition, service connection on a secondary theory should be considered.

Regarding the Veteran's claimed TBI, issuance of a Supplemental Statement of the Case (SSOC) is required.  The record shows that, following certification of the appeal to the Board in August 2014, the AOJ obtained a new VA TBI examination in October 2016.  In a November 2016 rating decision, the RO confirmed and continued the previous denial of service connection for traumatic brain injury.  However, the AOJ did not provide the Veteran with an SSOC that addresses the evidence obtained or explains the actions taken.  An SSOC is required to ensure due process of law.  See 38 C.F.R. §§ 19.31, 19.37.


Increased rating claims

When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Degenerative joint and disc disease of lumbosacral spine with intermittent spasms and tinea pedis

According to the VA Form 9 received in October 2013, the Veteran reported that his conditions had worsened.  The Veteran last underwent examination regarding his service-connected back disability and tinea pedis in September 2010.  Thus new examinations are warranted.

Further, the examination of the spine during this appeal is inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, and in weight bearing and nonweight bearing.  In this case, the reports of examination do not reflect the necessary testing or findings. 

VA treatment records

The most recent VA treatment records associated with the claims file are dated in March 2016 from Birmingham VA Medical Center (VAMC).  Updated VA records dated from March 2016 to the present must be obtained and associated with the record.  




Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran sufficient VCAA notice as to his claim for service connection for lower extremity numbness on a secondary basis, as secondary to service-connected degenerative joint and disc disease of lumbosacral spine with intermittent spasms.

2.  Obtain all updated VA treatment records and associate these with the record.

3.  Then schedule the Veteran for appropriate VA examination(s) in order to determine the nature and etiology of his claimed headaches, scar, left and right lower extremity pain, and lower extremity numbness.  The examiner should review the entire record, including this REMAND.  All necessary studies and tests should be conducted. 

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

Identify any current disability related to the Veteran's claimed headaches, scar, left and right lower extremity pain, and lower extremity numbness.

Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed headaches, scar, left and right lower extremity pain related disability, and/or lower extremity numbness were incurred during or is otherwise related to the Veteran's periods of active service or ACDUTRA?  

Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed headaches, arthritis, or neuropathy manifested within one year of the Veteran's period of active service?  

Is it at least as likely as not (50 percent or greater probability) that any current lower extremity numbness was caused or aggravated (i.e., permanently worsened beyond the natural progress) by his service-connected back disability? 

The examiner should specifically address the Veteran's in-service complaints and current diagnoses regarding his claimed headaches, scar, left and right lower extremity pain, and lower extremity numbness as discussed in detail in the body of the remand above.  

If aggravation is found, the examiner should address the baseline manifestations of the Veteran's current lower extremity numbness found prior to aggravation; and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected back disability.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  Thereafter, the Veteran should be scheduled for a VA spine examination to ascertain the severity of his degenerative joint and disc disease of lumbosacral spine with intermittent spasms.  Review of the entire record should be noted in the examiner's report.  The examiner must utilize the appropriate Disability Benefits Questionnaire(s).  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  

The examination must include testing of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the spine.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations.

The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  

The examiner must describe in full the functional impact of the service-connected degenerative joint and disc disease of lumbosacral spine with intermittent spasms, to include discussion of the impact on occupational functioning.

All manifestations related to the degenerative joint and disc disease of lumbosacral spine with intermittent spasms must be clearly identified.  The examiner should specify whether, and to what extent, any lower extremity neurologic symptomatology is associated with the service-connected degenerative joint and disc disease of lumbosacral spine with intermittent spasms.  

5.  Schedule the Veteran for VA examination to determine the severity of his service-connected tinea pedis.  Review of the entire record should be noted in the examiner's report.  The examiner must utilize the appropriate Disability Benefits Questionnaire(s).  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  

The examiner should specifically indicate the percentage of the body, and of exposed areas, affected.  It should be noted whether the Veteran is taking medication for this disorder, and whether there is use of systemic therapy to include corticosteroids or other immunosuppressive drugs.  If so, the number of weeks of such use over the past year should be noted. 

6.  Thereafter, the AOJ should readjudicate the claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



